            Case 1:18-cr-03495-JCH Document 111 Filed 08/27/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,
v.                                                            No. 18-cr-3495 JCH

DOUGLAS D. SMITH

       Defendant.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the United States’ Motion in Limine for Pre-

Trial Determination of Indian Country Land Status (ECF No. 65). Defendant filed a response (ECF

No. 90) stating that he does not object to the Court resolving the issue in a pretrial order, but he

incorporated the arguments he set forth in his motion to dismiss for lack of federal jurisdiction

(ECF No. 47). The Court held an evidentiary hearing on August 25, 2020, on the issue of federal

jurisdiction. The Court, having considered the motion, response, reply, relevant law, and otherwise

being fully advised, will grant the motion for pre-trial determination of Indian Country land status.

       I.       BACKGROUND

       A federal grand jury charged Defendant Smith, a non-Indian, with unlawfully killing Jane

Doe, an Indian, with malice aforethought on or about May 5, 2018, in Indian Country, in violation

of 18 U.S.C. §§ 1152 and 1111. See Indictment, ECF No. 24. The parties agree that the alleged

crime occurred on Defendant’s property at 826 N. Riverside Drive in Española, Rio Arriba County,

New Mexico, mainly in Section 2, Township 20N, Range 8E, NMPM (hereinafter “the Property”).

Compare Gov.’s Resp. 1, ECF No. 53, with Def.’s Mot. 2-4, 6, ECF No. 47. The parties also agree

that the land was transferred to non-Indians Alfred Lucero, Antonia F. de Lucero, and Pleasant

Henry Hill, Jr., under the provisions of the Pueblo Lands Act, 43 Stat. 636, via a patent issued on
           Case 1:18-cr-03495-JCH Document 111 Filed 08/27/20 Page 2 of 3



March 29, 1937. Compare Def.’s Mot. 6, ECF No. 47; Def.’s Ex. A, ECF No. 47-1 at 3, with

Gov.’s Resp. 1, ECF No. 53. The Property is located within the exterior boundaries of the Pueblo

of Santa Clara. See Hr’g Ex. 2-4.

       II.     LEGAL ANALYSIS

       The Tenth Circuit in United States v. Roberts explained that as “a general matter, the trial

court decides the jurisdictional status of a particular property or area and then leaves to the jury

the factual determination of whether the alleged crime occurred at the site.” 185 F.3d 1125, 1139

(1999). Accordingly, “a trial court also acts appropriately when it makes the jurisdictional ruling

a particular tract of land or geographic area is Indian Country, and then instructs the jury to

determine whether the alleged offense occurred there.” Id. The party seeking to invoke the

jurisdiction of a federal court must demonstrate by a preponderance of the evidence that the case

is within the court’s jurisdiction. United States v. Bustillos, 31 F.3d 931, 933 (10th Cir. 1994). The

United States then has the burden to prove beyond a reasonable doubt that the alleged crime

occurred on that particular tract of land or geographic area. See id. at 1139-40.

       For the reasons set forth in the Court’s contemporaneously filed Memorandum Opinion

and Order denying Defendant’s Motion to Dismiss for Lack of Federal Jurisdiction (ECF No. 47),

the Court concludes that the Property is within the exterior boundaries of the Pueblo of Santa Clara

and is Indian Country, and therefore, the case is within the Court’s jurisdiction. A jury, however,

will determine whether anything of a criminal nature occurred at the 826 N. Riverside Drive

address.




                                                  2
        Case 1:18-cr-03495-JCH Document 111 Filed 08/27/20 Page 3 of 3



      IT IS THEREFORE ORDERED that the United States’ Motion in Limine for Pre-Trial

Determination of Indian Country Land Status (ECF No. 65) is GRANTED.



                                 _____________________________________
                                 HONORABLE JUDITH C. HERRERA
                                 Senior United States District Judge




                                          3
